Defendant was charged in the court of common pleas of Oklahoma county with the crime of unlawful possession of intoxicating liquor, to wit, 24 pints and one quart of tax-paid liquor; was tried before the court without the intervention of a jury, was convicted and sentenced to pay a fine of $75 and to serve 30 days in the county jail, and has appealed.
This appeal was filed on the 1st day of February, 1940. No brief has been filed by defendant and no oral argument was made. Under the rulings of the court, it is not necessary that we examine the record only to see that no fundamental errors which would deprive defendant of a fair and impartial trial have been made. We have examined the record and find the defendant's room, which he had occupied for over a year in a hotel in Oklahoma City, was searched by deputy sheriffs of Oklahoma county who had a search warrant for that purpose, and *Page 149 
in a plant located therein were found 24 pints and one quart of tax-paid whisky. Defendant admitted to the officers at the time the search warrant was handed to him that he occupied the room where the whisky was found, and the officers testified that he said it was his whisky. On cross-examination the defendant admitted that he had twice previously been convicted of a violation of the liquor law.
Under these facts the judgment and sentence of the court of common pleas of Oklahoma county is affirmed.
DOYLE, J., absent.